Title: To Benjamin Franklin from Jean-Louis Giraud Soulavie, 2 April 1783
From: Soulavie, abbé Jean-Louis Giraud
To: Franklin, Benjamin


MonsieurParis ce 2 avril 1783
Vous faites bien de L’honneur a mes faibles Travaux, non seulement en agreant L’hommage que je j’en ai fait au Liberateur de l’amerique, Mais en Voulant bien faire passer Sous Vos auxpices un exemplaire à La bibliotheque De philadelphie qui Vous doit Son existence est a Celle de lacademie de la meme ville qui vous doit Sa gloire. Daignés recevoir mes remercimens pour le service que vous Voulés bien me rendre en maccordant Votre protection auprès de la societé De philadelphie dont je ne suis pas digne d’etre l’assossié; mais pour laquelle je suis penetré de Veneration.
Je suis avec un profond Respect Monsieur Votre Très-humble & très obeissant serviteur
L’abbé SOULAVIE
